


Exhibit 10.52




MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (as the same may be amended, modified, and
supplemented from time to time, this “Agreement”), dated as of December 16, 2013
(the “Effective Date”), is by and among the Persons identified on the signature
pages to this Agreement as AT&T Contributors (collectively, “AT&T Contributors”
and each, an “AT&T Contributor”), the Persons identified on the signature pages
to this Agreement as AT&T Newcos (collectively, “AT&T Newcos” and each, an “AT&T
Newco”), CCATT LLC, a Delaware limited liability company (“Tower Operator”), and
the Persons identified on the signature pages to this Agreement as Sale Site
Subsidiaries (collectively, the “Sale Site Subsidiaries” and each, a “Sale Site
Subsidiary”). Capitalized terms used and not defined herein have the meanings
set forth in the Master Agreement (as defined below). The rules of construction
set forth in Section 1.2 of the Master Agreement shall apply to this Agreement,
mutatis mutandis. AT&T Contributors, AT&T Newcos, Tower Operator and Sale Site
Subsidiaries are sometimes referred to in this Agreement as a “Party” and
collectively as the “Parties”.
RECITALS
A.    Tower Operator, AT&T Inc., a Delaware corporation, the Sale Site
Subsidiaries, Crown Castle International Corp., a Delaware corporation, and the
AT&T Newcos are parties to that certain Master Agreement, dated as of October
18, 2013 (as amended, modified and supplemented from time to time, the “Master
Agreement”).
B.    As a condition to, and simultaneously with the Initial Closing under the
Master Agreement, the Parties are entering into this Agreement, pursuant to
which:
1.    With respect to each Non-Contributable Site, each applicable AT&T
Contributor shall retain its right, title and interest in, to and under such
Non-Contributable Site in accordance with and subject to the terms of the Master
Agreement, and Tower Operator shall manage and operate the Included Property of
such Non-Contributable Site pursuant to the terms of this Agreement. As of the
Effective Date, the Non-Contributable Sites subject to this Agreement are set
forth in Exhibit A‑1 hereto.
2.    With respect to each Pre-Lease Site, the applicable AT&T Newco shall
retain its right, title and interest in, to and under such Pre-Lease Site in
accordance with and subject to the terms of the Master Agreement, and Tower
Operator shall manage and operate the Included Property of such Pre-Lease Site
pursuant to the terms of this Agreement. As of the Effective Date, the Pre-Lease
Sites subject to this Agreement are set forth in Exhibit A‑2 hereto.
3.    With respect to each Non-Assignable Site, each applicable AT&T Contributor
shall retain its right, title and interest in, to and under such Non-Assignable
Site in accordance with and subject to the terms of the Master Agreement, and
the applicable Sale Site Subsidiary shall manage and operate the Included
Property of such Non-Assignable Site pursuant to the terms of this Agreement. As
of the Effective Date, the Non-Assignable Sites subject to this Agreement are
set forth in Exhibit A‑3 hereto.
4.    The Non-Contributable Sites and the Pre-Lease Sites are collectively
referred to herein as the “Managed MPL Sites”. The Non-Assignable Sites are
referred to herein as the “Managed Sale Sites” and, together with the Managed
MPL Sites, are collectively referred to as the “Managed Sites”. “Manager”, when
used in this Agreement in reference to any Managed

1

--------------------------------------------------------------------------------




MPL Site, shall refer to Tower Operator, and when used in this Agreement in
reference to any Managed Sale Site, shall refer to the applicable Sale Site
Subsidiary.
AGREEMENT
In consideration of the foregoing and the representations, warranties, and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound by this Agreement, the Parties agree as follows:
Section 1.    Appointment and Acceptance. Subject to the terms and conditions of
this Agreement, (a) each applicable AT&T Contributor and AT&T Newco hereby
appoints Manager, and Manager hereby agrees to act and shall act, as the
exclusive operator during the MPL Site Term (as defined below) of the Included
Property of each Managed MPL Site held by such AT&T Contributor or AT&T Newco
and (b) each applicable AT&T Contributor hereby appoints Manager, and Manager
hereby agrees to act and shall act, as the exclusive operator during the Sale
Site Term (as defined below) of the Included Property of each Managed Sale Site
held by such AT&T Contributor. Notwithstanding anything to the contrary in this
Agreement or in the Collateral Agreements, no fee title, leasehold, subleasehold
or other real property interest in a Managed Site is granted pursuant to this
Agreement in the Included Property of any Managed Site; provided, however, that
for U.S. federal income Tax purposes this Agreement shall be treated as a lease
of the Included Property of the Managed Sites (except the Managed Sale Sites),
and the Parties further agree not to take any position on any Tax return that is
inconsistent with such treatment, except as otherwise required by Law or Order.
The rights granted to Tower Operator under this Agreement include, with respect
to each Managed Site, the right of Tower Operator to use and employ the Tower
Related Assets related to the Tower on such Managed Site. In performing its
duties as operator of the Included Property of the Managed MPL Sites, Manager
shall manage, administer and operate each of the Managed MPL Sites, subject to
the provisions of this Agreement, in a manner consistent with and not less than
the standards Tower Operator uses to manage, administer and operate the Lease
Sites under the terms of the MPL. Notwithstanding anything to the contrary set
forth in this Agreement, Manager shall be entitled to and vested with all the
rights, powers and privileges of the applicable AT&T Contributor or AT&T Newco
with respect to the management, administration and operation of the Included
Property of the Managed Sale Sites as if Manager were the true owner of such
rights, powers and privileges of the applicable AT&T Contributor or AT&T Newco
with respect to the management, administration and operation of the Included
Property of the Managed Sale Sites, including the right to review, negotiate and
execute extensions, renewals, amendments or waivers of any existing collocation
agreements, ground leases, subleases, easements, licenses or other similar or
related agreements or new collocation agreements, ground leases, subleases,
easements, licenses or similar or related other agreements. Except as expressly
provided herein or, with respect to the Managed MPL Sites, in the MPL, no AT&T
Contributor or AT&T Newco shall exercise any rights or take any actions with
respect to the operation, maintenance, leasing or licensing of the Included
Property of any Managed Sites, all such rights being exclusively reserved to
Manager hereunder.
Section 2.    Collocation Agreements for Managed Sites.
(a)    In respect of the Included Property of each Managed Site, the applicable
AT&T Contributor and each AT&T Newco does hereby (on its behalf and on behalf of
any Affiliate thereof that is a party thereto) delegate all of its respective
rights, duties, obligations and responsibilities under the Collocation
Agreements to Manager for the MPL Site Term or Sale Site Term, as applicable, as
to such Included Property for periods occurring from and after the Effective
Date, and shall execute all documentation reasonably requested and prepared by
Manager to confirm same to a counterparty under a Collocation Agreement, at
Manager’s sole cost and expense within 15 Business Days of receipt of a request
therefor from Manager; provided, however, that, if such AT&T Contributor or AT&T
Newco reasonably determines it to be unduly burdensome, such AT&T Contributor or
AT&T Newco shall not be required to obtain any new board resolutions from any
Person that is a corporation or similar resolutions or approvals from any Person
that is a limited liability company, partnership, trust or other legal entity.
Manager may enter into waivers, amendments, extensions, restatements, renewals
and any other documentation relating to any Collocation Agreements, to the
extent they apply to the Managed Sites, or enter into new collocation agreements
(including site supplements or site subleases) applicable to the Managed Sites;
provided that, in the case of the Managed MPL Sites, the provisions of Section
2(d) of the MPL shall apply to all such actions by Manager, mutatis mutandis.
Each AT&T Contributor and AT&T Newco hereby (i) assigns and delegates to Manager
the sole and exclusive right to perform the obligations of and assert and
exercise the rights of such AT&T Contributor or AT&T Newco under all Collocation
Agreements during the MPL Site Term or Sale Site Term, as applicable, with
respect to Managed Sites, subject to, in the case of the Managed MPL Sites, the
provisions of Section 2(d) of the MPL, and (ii) hereby grants Tower Operator a
limited power of attorney and hereby appoints Tower Operator as its attorney in
fact to assert and exercise the rights of such AT&T Contributor or AT&T Newco
under all Collocation Agreements during the MPL Site Term or Sale Site Term, as
applicable.
(b)    Manager does hereby assume and agree to pay and perform all of the
duties, obligations, liabilities and responsibilities of the AT&T Contributors
and AT&T Newcos under the Collocation Agreements affecting each Managed Site

2

--------------------------------------------------------------------------------




arising during the MPL Site Term or the Sale Site Term, as applicable, except as
otherwise expressly provided in this Agreement or any Collateral Agreement, and
Manager shall receive all revenue, rents, issues or profits payable under the
Collocation Agreements accruing from and after the Effective Date and all
revenue, rents, issues or profits received with respect to such agreements on or
prior to the Effective Date for or with respect to periods from and after the
Effective Date. The expiration of this Agreement with respect to any Managed
Site, whether by reason of conversion of such Managed Site to a Lease Site or
Assignable Site or otherwise, shall not release Manager of any obligations in
respect of such Managed Site arising during the MPL Site Term or Sale Site Term,
as applicable.
(c)    Manager shall be permitted to negotiate and enter into, amend or modify
any new or existing collocation agreements (including site supplements or site
subleases) in its sole discretion, without the consent of any AT&T Contributor
or AT&T Newco, subject, in the case of any Managed MPL Sites, to Section 2(d) of
the MPL (including Section 2(d)(C) thereof), mutatis mutandis.
Section 3.    Rights and Duties of Parties.
(a)    Parties’ Relative Rights and Obligations; Right to AT&T Collocation
Space. Except as otherwise expressly provided herein, the Parties hereby agree
that:
(i)    Each AT&T Contributor’s agreements, rights and obligations with respect
to the Included Property of each Non-Contributable Site shall be the same,
mutatis mutandis, as if such Site was a Lease Site under the MPL and (to the
extent in full force and effect with respect to such Site) the MPL Site MLA at
the Initial Closing and such AT&T Contributor was a party to (x) the MPL as an
AT&T Lessor (including, for the avoidance of doubt, all agreements with respect
to and obligations under Section 20 of the MPL) and (y) (to the extent in full
force and effect with respect to such Site) the MPL Site MLA as an AT&T
Collocator;
(ii)    Each AT&T Newco’s agreements, rights and obligations with respect to the
Included Property of each Pre-Lease Site shall be the same, mutatis mutandis, as
if such Site was a Lease Site under the MPL at the Initial Closing and such AT&T
Newco was a party to the MPL Site MLA (to the extent in full force and effect
with respect to such Site) as an AT&T Collocator;
(iii)    Each AT&T Contributor’s agreements, rights and obligations with respect
to the Included Property of each Non-Assignable Site shall be the same, mutatis
mutandis, as if such Site was an Assignable Site under the Master Agreement and
(to the extent in full force and effect with respect to such Site) the Sale Site
MLA at the Initial Closing, and each AT&T Contributor’s agreements and
obligations with respect to each Non-Assignable Site shall be the same, mutatis
mutandis, unless otherwise provided herein, as if such Site was a Lease Site
under the MPL at the Initial Closing and such AT&T Contributor was a party to
(x) the MPL as an AT&T Lessor (excluding, for the avoidance of doubt, any
agreements with respect to or obligations under Section 20 of the MPL) and (y)
(to the extent in full force and effect with respect to such Site) the Sale Site
MLA as an AT&T Collocator;
(iv)    Manager’s agreements, rights and obligations with respect to the
management of the Included Property of each Managed MPL Site shall be the same,
mutatis mutandis, as if each such Site was a Lease Site under the MPL and (to
the extent in full force and effect with respect to such Site) the MPL Site MLA
at the Initial Closing as the Tower Operator;
(v)    Manager’s agreements, rights and obligations with respect to the
management of the Included Property of each Managed Sale Site shall be the same,
mutatis mutandis, as if such Site was an Assignable Site under the Master
Agreement and (to the extent in full force and effect with respect to such Site)
the Sale Site MLA at the Initial Closing as a Sale Site Subsidiary (including,
for the avoidance of doubt, the right to manage, administer and operate the
Managed Sale Sites as if Manager were the true owner of the rights, powers and
privileges of the applicable AT&T Contributor or AT&T Newco with respect to the
management, administration and operation of the Included Property of the Managed
Sale Sites);
(vi)    Each AT&T Newco and each AT&T Contributor covenants and agrees that it
has not granted and it will not grant to any other Person any rights to use or
operate the Included Property of the Managed Sites during the MPL Site Term or
the Sale Site Term, as applicable, except for rights granted to parties pursuant
to the Collocation Agreements and except for the rights granted to Manager under
the MPL; and
(vii)    The Parties’ agreements, rights and obligations with respect to the
U.S. federal income Tax treatment of the Included Property of the Managed Sites
(excluding Managed Sale Sites) shall be the same, mutatis

3

--------------------------------------------------------------------------------




mutandis, as if such Managed Sites were Lease Sites under the MPL including
Section 3(i), Section 10, Section 12, Section 20, Section 22 and Section 34 of
the MPL.
(b)    Site Related Revenue and Expenses. As of the Initial Closing Date,
prorations of receivables, payables, expenses, revenue and property or ad
valorem Taxes relating to the use, occupancy and operation of the Included
Property of the Managed Sites shall be governed by Section 2.8 of the Master
Agreement. Subject to the foregoing, during the MPL Site Term or Sale Site Term,
as applicable, (i) Manager shall receive and shall be entitled to all of the
revenue generated by the Included Property of each Managed Site that results
from the Permitted Use of the Site (other than, with respect to Managed MPL
Sites, the Rent and Pre-Lease Rent as defined in, and payable under, the MPL,
any Option Purchase Price (as defined in the MPL) and revenue generated by an
AT&T Group Member (as defined in the MPL) pursuant to the provision of services
described in Section 19(d) of the MPL Site MLA or Section 19(d) of the Sale Site
MLA), including all revenue under the Collocation Agreements as set forth in
Section 2(b), and no AT&T Contributor or AT&T Newco or any of their Affiliates
shall be entitled to any of such revenue, and (ii) except as otherwise expressly
provided in this Agreement or any other Collateral Agreement, Manager shall be
responsible for the payment of, and shall pay, all expenses due and accruing
after the Effective Date related to or associated with the Included Property of
the Managed Sites, whether ordinary or extraordinary, and whether foreseen or
unforeseen, including all expenses due and accruing after the Effective Date
under the Ground Leases and the Collocation Agreements. Except as may be
expressly provided otherwise in the Transition Services Agreement, if any
revenue to which Manager is entitled pursuant to the preceding sentence is paid
to any AT&T Contributor, AT&T Newco or its or their Affiliates, such AT&T
Contributor, AT&T Newco or its or their Affiliate receiving such revenue shall
remit such revenue to Manager promptly after receiving such revenue. Each AT&T
Contributor and AT&T Newco shall direct (or cause its Affiliate to direct), in
writing, (x) all payers of amounts due and accruing after the Effective Date
under the Collocation Agreements to pay such amounts to Manager and (y)
applicable third parties to collect from Manager all expenses due and accruing
after the Effective Date.
(c)    The AT&T Contributors and AT&T Newcos, as applicable, shall pay, as and
when due and without duplication of any such payments made under the Master
Agreement or any other Collateral Agreement, AT&T’s Share of Transaction Revenue
Sharing Payments that are required to be made in respect of the payment
contemplated by Section 2.2(c) and Section 3.2 of the Master Agreement or the
payment of rent contemplated by the MLAs, in each case with respect to all
Managed Sites. Manager shall pay, or cause to be paid, as and when due and
without duplication of any such payments made under the Master Agreement or any
other Collateral Agreement, Tower Operator’s Share of Transaction Revenue
Sharing Payments that are required to be made in respect of the payment
contemplated by Section 2.2(c) and Section 3.2 of the Master Agreement or the
payment of rent contemplated by the MLAs, in each case with respect to all
Managed Sites.
(d)    Responsibility for All Liabilities. AT&T Newcos and AT&T Contributors
hereby assign and delegate to Manager, and Manager hereby accepts and assumes,
all Post‑Closing Liabilities with respect to the Included Property of the
Managed Sites. Manager does not accept or assume, and shall be deemed not to
have accepted or assumed, any Excluded Liabilities or any Pre‑Closing
Liabilities. This Section 3(d) shall survive the termination or expiration of
the MPL Site Term or Sale Site Term, as applicable.
(e)    Power of Attorney. For so long as the Included Property of a Managed MPL
Site is subject to this Agreement, each AT&T Contributor and AT&T Newco hereby
grants Manager, with respect to the Managed MPL Sites, a limited power of
attorney and hereby appoints Manager as its attorney in fact to (x) review,
negotiate and execute on behalf of such AT&T Contributor or AT&T Newco all
Authorized Ground Lease Documents (as defined in the MPL), all Authorized
Collocation Agreement Documents (as defined in the MPL) related to such Managed
MPL Site and all other documents contemplated and permitted by this Agreement
and the MPL or necessary to give effect to the intent of this Agreement or the
MPL and the transactions contemplated by this Agreement, the Master Agreement
and the other Collateral Agreements, but excluding any Unauthorized Documents
(as defined in the MPL) and (y) prepare and submit any applications or requests
for Governmental Approvals, including with respect to Zoning Laws, related to
operating such Managed MPL Site or to support the needs of a Tower Subtenant (as
defined in the MPL). For so long as the Included Property of a Managed Sale Site
is subject to this Agreement, each AT&T Contributor and AT&T Newco hereby grants
Manager, with respect to the Managed Sale Sites, a limited power of attorney and
hereby appoints Manager as its attorney in fact to (x) review, negotiate and
execute on behalf of such AT&T Contributor or AT&T Newco all documents
contemplated or permitted by this Agreement or the Master Agreement or necessary
to give effect to the intent of this Agreement or the Master Agreement and the
transactions contemplated by this Agreement, the Master Agreement and the other
Collateral Agreements, but excluding any Unauthorized Documents (as defined in
the MPL) and (y) prepare and submit any applications or requests for
Governmental Approvals, including with respect to Zoning Laws, related to
operating such Managed Sale Site or to support the needs of a Tower Subtenant.
Each AT&T Contributor and AT&T Newco agrees to execute, from time to time, such
other documents and certificates (including a separate power of attorney) as
Manager may reasonably request to evidence the powers of attorney granted in
this Section 3(e) and the appointment of Manager as such AT&T Contributor’s or
AT&T Newco’s attorney thereby. Each AT&T Contributor and AT&T Newco agrees to
execute and deliver, as promptly as reasonably practicable and in any event
within 15 Business Days following request therefor by Manager, any document
referred to in this

4

--------------------------------------------------------------------------------




Section 3(e) and any other document contemplated and permitted by this Agreement
or a Collateral Agreement or necessary to give effect to the intent of this
Agreement, the Master Agreement and the other Collateral Agreements. Except as
expressly provided above in this Section 3(e) or otherwise in this Agreement or
any other Collateral Agreement, Manager shall not be entitled to act as agent
for, or otherwise on behalf of, any AT&T Contributor, AT&T Newco or its or their
Affiliates or to bind any AT&T Contributor, AT&T Newco or its or their
Affiliates in any way whatsoever.
(f)    Filing of Financing Statements. Each AT&T Contributor and AT&T Newco
hereby irrevocably authorizes Manager or its designee to file in any relevant
jurisdiction, at any time and from time to time, (w) any UCC-1 financing
statement, which shall be substantially in the form of Exhibit F to the MPL, and
any amendments thereto, (x) any memoranda of leases, which shall be
substantially in the form of Exhibit G to the MPL and any amendments thereto,
(y) any memoranda of assignment, which shall be substantially in the form of
Exhibit H to the MPL or Exhibit C hereto and any amendments thereto and (z) any
memoranda of Managed Sites, which shall be substantially in the form of Exhibit
G to the MPL or Exhibit B hereto and any amendments thereto, that are in each
case necessary or desirable to evidence, perfect or otherwise record Manager’s
management interest in the Included Property of each Managed Site granted
pursuant to this Agreement, the Master Agreement and the other Collateral
Agreements (or, in the case of any Assignable Site, Manager’s leasehold interest
in the Included Property of each Assignment Site granted pursuant to the Master
Agreement and the other Collateral Agreements). Each AT&T Contributor and AT&T
Newco agrees, promptly upon request by Manager, to use commercially reasonable
efforts to provide Manager with any information that is required or requested by
Manager in connection with the filing of any such financing statement or
document.
(g)    Exercise of Purchase Option. Each AT&T Newco and each AT&T Contributor,
at its cost and expense, shall use its reasonable best efforts, beginning on the
date that is 6 months prior to the applicable Purchase Option Closing Date (as
defined in the MPL), to obtain any consent or waiver required to give effect to
the sale of the Included Property of each Managed MPL Site that is a Purchase
Site (as defined in the MPL) upon the exercise of the Purchase Option (as
defined in the MPL). In the event that any AT&T Contributor or AT&T Newco is
unable to obtain any consent or waiver required to give effect to the sale of
the Included Property of any Managed MPL Site that is a Purchase Site by the
applicable Purchase Option Closing Date, and the Included Property of such
Managed MPL Site cannot be transferred without violating the terms of the
applicable Ground Lease, then, upon payment of the full Option Purchase Price
(as defined in the MPL) on the applicable Purchase Option Closing Date
(including with respect to such Managed MPL Site), the AT&T Contributors and
AT&T Newcos shall appoint Manager, in perpetuity, as the exclusive operator of
the Included Property of such Managed MPL Site. In furtherance of the foregoing,
the AT&T Contributors, AT&T Newcos and Manager shall enter into documentation
(including applicable powers of attorney) that is reasonably acceptable to
Manager to provide for Manager’s management rights with respect to the Included
Property of such Managed MPL Site, which documentation shall grant and confer to
Manager all rights and privileges (including all rights to receive the revenue
derived from such Site and all rights and powers with respect to the operation,
maintenance, leasing and licensing of such Site) granted or conferred to Manager
pursuant to this Agreement in respect of a Managed Site; provided, that such
AT&T Contributors and AT&T Newcos shall treat Manager as if Manager was the
owner of the Included Property of such Managed MPL Site and shall not impose on
Manager any of the covenants or restrictions imposed upon it by this Agreement
and the Collateral Agreements.
Section 4.    Term of Agreement.
(a)    Term for Managed MPL Sites. Subject to Section 3(g), as to each Managed
MPL Site, the term of this Agreement (the “MPL Site Term”) shall commence on the
Effective Date and, except as may be earlier terminated pursuant to the early
termination provisions that apply or are deemed to apply pursuant to application
of the provisions of Section 3(a) of this Agreement, shall expire on the earlier
of (a) the applicable Site Expiration Date (as defined in the MPL) for such Site
if such Site is not acquired by Tower Operator pursuant to the applicable
Purchase Option or (b) the applicable Subsequent Closing Date on which such
Managed MPL Site is converted to a Lease Site pursuant to Section 2.5(b) of the
Master Agreement. Upon the expiration of the MPL Site Term with respect to any
Managed MPL Site, such Managed MPL Site shall no longer be subject to the terms
and conditions of this Agreement and shall be deemed to be deleted from Exhibit
A‑1 or Exhibit A‑2 hereto, as applicable. For the avoidance of doubt, pursuant
to the provisions of Section 3(a) of this Agreement, the applicable Site
Expiration Date for each Non-Contributable Site shall be the date that would be
the Site Expiration Date for such Site if such Non-Contributable Site was a
Lease Site as of the Initial Closing Date.
(b)    Term for Managed Sale Sites. As to each Managed Sale Site, the term of
this Agreement (the “Sale Site Term”) shall commence on the Effective Date and
shall expire on the applicable Subsequent Closing Date on which such Managed
Sale Site is converted to an Assignable Site pursuant to Section 2.5(b) of the
Master Agreement. Upon the expiration of the Sale Site Term with respect to any
Managed Sale Site, such Managed Sale Site shall no longer be subject to the
terms and conditions of this Agreement and shall be deemed to be deleted from
Exhibit A‑3 hereto.

5

--------------------------------------------------------------------------------




Section 5.    Certain Acknowledgements and Agreements. Each AT&T Newco
acknowledges that it is party to the MPL as an “AT&T Lessor” thereunder. Each
AT&T Contributor acknowledges and agrees that it is an “AT&T Ground Lease Party”
under and for purposes of the MPL and, without limiting in any respect the
duties of such AT&T Contributor under Section 3(a), agrees to be bound by all
provisions of the MPL applicable to the AT&T Ground Lease Parties with the same
force and effect, and to the same extent, as if such AT&T Contributor were a
party to the MPL in such capacity.
Section 6.    Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.
Section 7.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (including Section 5-1401
of the New York General Obligations Law) as to all matters, including matters of
validity, construction, effect, performance and remedies.
Section 8.    Entire Agreement. This Agreement, the Master Agreement, the MPL
and the other Collateral Agreements constitute the entire agreement between the
parties with respect to the subject matter of the Agreement and supersede all
prior agreements, both written and oral, between the parties with respect to the
subject matter of this Agreement. This Agreement shall be binding upon and inure
solely to the benefit of each Party and its successors and permitted assigns.
Section 9.    Fees and Expenses. Except as otherwise expressly set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.
Section 10.    Notices. All notices, requests, demands, waivers and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been delivered (i) the next Business Day when sent
overnight by a nationally recognized overnight courier service, (ii) upon
transmission of an e-mail (followed by delivery of an original via nationally
recognized overnight courier service), or (iii) upon delivery when personally
delivered to the receiving Party. All such notices and communications shall be
sent or delivered as set forth below or to such other person(s), e-mail address
or address(es) as the receiving Party may have designated by written notice to
the other Party. All notices delivered by any AT&T Group Member shall be deemed
to have been delivered on behalf of all AT&T Group Members. All notices shall be
delivered to the relevant Party at the address set forth below.
If to any AT&T Contributor or AT&T Newco, to:


c/o New Cingular Wireless PCS, LLC
Attention: Network Real Estate Administration
Re: Cell Site #: ___________; Cell Site Name: _____
(State Abbreviation)
Fixed Asset No: _____________
575 Morosgo Drive
13-F West Tower
Atlanta, Georgia 30324


with a copy to:


New Cingular Wireless PCS, LLC
Attention:  Network Counsel, AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)
Fixed Asset No: ___________________        
208 South Akard Street
Dallas, Texas, 75202-4206


and (for sites in Puerto Rico) a copy to:


New Cingular Wireless PCS, LLC
Attention: AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)

6

--------------------------------------------------------------------------------




Fixed Asset No: ___________________
Ortegon 103
Guaynabo, Puerto Rico 00966


and a copy of any notice of default or an event of default to:


AT&T Inc.
208 South Akard Street
Dallas, Texas, 75202-4206
Attention: SVP and Assistant General Counsel - Corporate


If to Tower Operator or any Sale Site Subsidiary, to:


Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)


and a copy of any notice of default or an event of default to:


Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: Legal Department


Section 11.    Amendment. This Agreement may be amended, modified or
supplemented only by written agreement of the parties.
Section 12.    Time of Essence. Time is of the essence in this Agreement, and
whenever a date or time is set forth in this Agreement, the same has entered
into and formed a part of the consideration for this Agreement.
Section 13.    Specific Performance. Each Party recognizes and agrees that, in
the event of any failure or refusal by any Party to perform its obligations
required by this Agreement, remedies at law would be inadequate, and that in
addition to such other remedies as may be available to it at Law, in equity or
pursuant to this Agreement, each Party may seek injunctive relief and may
enforce its rights under, and the terms and provisions of, this Agreement by an
action for specific performance to the extent permitted by applicable Law. Each
Party hereby waives any requirement for security or the posting of any bond or
other surety in connection with any temporary or permanent award of injunctive,
mandatory or other equitable relief. Subject to Section 15, nothing contained in
this Agreement shall be construed as prohibiting any Party from pursuing any
other remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.
Section 14.    Jurisdiction. Each Party agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, exclusively
in the United States District Court for the Southern District of New York or any
New York State court sitting in the Borough of Manhattan, City of New York and
appellate courts having jurisdiction of appeals from any of the foregoing (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement,
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Courts, (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto and
(d) agrees that service of process upon such Party in any such action or
proceeding shall be effective if notice is given in accordance with Section 10
of this Agreement.
Section 15.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES
HEREUNDER, WHETHER UNDER OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTER CLAIM, THIRD‑PARTY CLAIM OR OTHERWISE.

7

--------------------------------------------------------------------------------




Section 16.    Assignment.
(a)    No AT&T Contributor or AT&T Newco may assign, sell, convey, transfer,
lease, sublease, license or otherwise dispose of this Agreement with respect to
the Managed MPL Sites or any of its rights, duties or obligations under this
Agreement with respect to the Managed MPL Sites in whole or in part without the
consent of Manager. Any attempted assignment without the required consent shall
be null and void ab initio. Nothing herein shall affect or impair the ability of
any parent company of an AT&T Newco to sell, convey, transfer, assign or
otherwise dispose of its limited liability company interest in such AT&T Newco
to the extent expressly permitted by Section 18(b)(iv) of the MPL.
(b)    No AT&T Contributor or AT&T Newco may assign, sell, convey, transfer,
lease, sublease, license or otherwise dispose of this Agreement with respect to
the Managed Sales Sites or any of its rights, duties or obligations under this
Agreement with respect to the Managed Sales Sites in whole or in part without
the consent of Manager. Any attempted assignment without the required consent
shall be null and void ab initio.
(c)    Manager may assign, sell, convey, transfer, lease, sublease, license or
otherwise dispose of this Agreement with respect to the Managed Sale Sites or
any of its rights, duties or obligations under this Agreement with respect to
the Managed Sale Sites in whole or in part without the consent of any AT&T
Contributor or AT&T Newco.
(d)    Manager may assign, sell, convey, transfer, lease, sublease, license or
otherwise dispose of this Agreement with respect to the Managed MPL Sites or any
of its rights, duties or obligations under this Agreement with respect to the
Managed MPL Sites in whole or in part to the same extent as if the Managed MPL
Sites were Lease Sites under the MPL.
To the extent a Party hereto has the right to and desires to exercise an
assignment or other transfer under (a), (b), (c) or (d) above, the Parties
hereby agree to bifurcate this Agreement as may be required to give effect to
such assignment or other transfer.
Section 17.    Effect on Other Agreements. Except as expressly provided in this
Agreement, no provision of this Agreement shall in any way modify the express
provisions set forth in the Master Agreement, the MPL, the MPL Site MLA or the
Sale Site MLA.
Section 18.    Collateral Agreement. The Parties acknowledge and agree that this
Agreement constitutes a Collateral Agreement for purposes of the Master
Agreement.
Section 19.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to (i) effect the original intent of the Parties as closely as
possible and (ii) to ensure that the economic and legal substance of the
transactions contemplated by this Agreement to the Parties is not materially and
adversely affected as a result of such provision being invalid, illegal or
incapable of being enforced, in each case, in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible. If following the modification(s) to
this Agreement described in the foregoing sentence, the economic and legal
substance of the transactions contemplated by this Agreement are not affected in
any manner materially adverse to any Party, all other conditions and provisions
of this Agreement shall remain in full force and effect.






IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the date first above written.
AT&T CONTRIBUtORS:


ACADIANA CELLULAR GENERAL PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its
Managing General Partner


By: AT&T Mobility Corporation, its Manager

8

--------------------------------------------------------------------------------






By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY OF GALVESTON LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY PUERTO RICO, INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY USVI, INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY WIRELESS OPERATIONS
HOLDINGS INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





9

--------------------------------------------------------------------------------




CHATTANOOGA MSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager
By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CINGULAR WIRELESS OF TEXAS RSA #11
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CINGULAR WIRELESS OF TEXAS RSA #16
LIMITED PARTNERSHIP




By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CITRUS CELLULAR LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





10

--------------------------------------------------------------------------------




FLORIDA RSA NO. 2B (INDIAN RIVER)
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




GEORGIA RSA NO. 3 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




HOUMA/THIBODAUX CELLULAR
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its
Managing General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LAFAYETTE MSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





11

--------------------------------------------------------------------------------




LOUISIANA RSA NO. 7 CELLULAR GENERAL
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its Managing General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LOUISIANA RSA NO. 8 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LUBBOCK SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MADISON SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





12

--------------------------------------------------------------------------------




MCALLEN-EDINBURG-MISSION SMSA
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MILWAUKEE SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI RSA 11/12 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI RSA 8 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





13

--------------------------------------------------------------------------------




MISSOURI RSA 9B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NEW CINGULAR WIRELESS PCS, LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NORTHEASTERN GEORGIA RSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA CITY SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA RSA 3 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA RSA 3 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager

14

--------------------------------------------------------------------------------






By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




ORLANDO SMSA LIMITED PARTENRSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




SANTA BARBARA CELLULAR SYSTEMS LTD.


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 18 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





15

--------------------------------------------------------------------------------




TEXAS RSA 19 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 20B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 6 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 7B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 9B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary
TOPEKA SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager



16

--------------------------------------------------------------------------------




By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T NEWCOS:


ACADIANA MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




GALVESTON MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AMWOHI MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CHATTANOOGA MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





17

--------------------------------------------------------------------------------




TEXAS #11 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS #16 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CITRUS MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




FLORIDA 2B MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




GEORGIA 3 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




HOUMA-THIBODAUX MPL TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LAFAYETTE MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager



18

--------------------------------------------------------------------------------




By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LOUISIANA 7 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LOUISIANA 8 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LUBBOCK MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MADISON MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





19

--------------------------------------------------------------------------------




MCALLEN-EDINBURG-MISSION MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MILWAUKEE MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI 11-12 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI 8 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI 9 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





20

--------------------------------------------------------------------------------




NCWPCS MPL 19 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 20 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 21 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary
NCWPCS MPL 22 - Year Sites Tower Holdings LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 23 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





21

--------------------------------------------------------------------------------




NCWPCS MPL 24 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 25 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 26 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 27 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 28 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





22

--------------------------------------------------------------------------------




NCWPCS MPL 29 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 30 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 31 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 32 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 33 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary







23

--------------------------------------------------------------------------------




NCWPCS MPL 34 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NCWPCS MPL 35 - YEAR SITES TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NORTHEAST GEORGIA MPL TOWER
HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA CITY MPL TOWER HOLDINGS
LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA 3 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





24

--------------------------------------------------------------------------------




OKLAHOMA 9 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




ORLANDO MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




SANTA BARBARA MPL TOWER HOLDINGS
LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 18 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 19 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 20B1 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 6 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager



25

--------------------------------------------------------------------------------




By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 7B1 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS 9B1 MPL TOWER HOLDINGS LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TOPEKA MPL TOWER HOLDINGS LLC




By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary

26

--------------------------------------------------------------------------------












TOWER OPERATOR:
 
CCATT LLC
 
By:
 /s/ E. Blake Hawk
 
Name:
E. Blake Hawk
 
Title:
Executive Vice President




27

--------------------------------------------------------------------------------






SALE SITE SUBSIDIARIES:


PUERTO RICO TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


AMWOHI TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


CCPR VI TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


LAFAYETTE TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


MADISON TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


MILWAUKEE TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


NCWPCS TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


OKLAHOMA CITY TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President



28

--------------------------------------------------------------------------------




ORLANDO TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


SANTA BARBARA TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President


TEXAS RSA 18 TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President



29